Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Jinchul Hong, on August 2, 2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) An at least quaternary composition for use in an active layer of an organic photovoltaic, the composition comprising:
(I) a donor component including a first donor component and a second donor component that absorb light to create an exciton and donate the electron separated from the exciton formed; and (II) an acceptor component including a first low-molecular-weight fullerene acceptor component and a second low-molecular-weight fullerene acceptor component that receive the electron donated by the donor component, 
wherein, the first donor component is a material having a bandgap of 1.1 to 2.5 eV,
the second donor component is a material having a LUMO (lowest unoccupied molecular orbital) identical to or lower than a LUMO of the first donor component,
the first low-molecular-weight fullerene acceptor component has a cascade energy level structure with the second donor component and the second donor component has a HOMO (highest occupied molecular orbital) identical to or higher than a HOMO of the first low-molecular-weight fullerene acceptor component, and
the second low-molecular-weight fullerene acceptor component has a cascade energy level structure with the first low-molecular-weight fullerene acceptor component and a LUMO higher than the HOMO of the first low-molecular-weight fullerene acceptor component.

Claim 2. (Currently Amended)  The at least quaternary composition of claim 1, wherein the donor component (I) and the acceptor component (II) are contained at a mass ratio of 1:1 to 1:3 in the at least quaternary composition, the content of the first donor component in the donor component (I) ranges from 1 to 99 % by mass, and the content of the first low-molecular-weight fullerene acceptor component in the acceptor component (II) ranges from 1 to 99 % by mass.

Claim 6. (Currently Amended)  The at least quaternary composition of claim 1, wherein the LUMO of the second donor component is lower by up to 50 % than that of the first donor component and higher by at least 0.3 eV than that of the first low-molecular-weight fullerene acceptor component.

Claim 7. (Currently Amended)  The at least quaternary composition of claim 1, wherein the HOMO of the second donor component is higher by at least 0.3 eV than that of the first low-molecular-weight fullerene acceptor component.

Claim 8. (Currently Amended)  The at least quaternary composition of claim 1, wherein the second low-molecular-weight fullerene acceptor component has the LUMO lower than that of the first donor component.

Claim 9. (Currently Amended)  The at least quaternary composition of claim 1, wherein the LUMO of the second low-molecular-weight fullerene acceptor component is higher by up to 50 % than the HOMO of the first low-molecular-weight fullerene acceptor component and lower by at least 0.3 eV than the LUMO of the first donor component.

Claim 10. (Currently Amended)  The at least quaternary composition of claim 1, low-molecular-weight fullerene acceptor component is lower than a LUMO of the first low-molecular-weight fullerene acceptor component.

Claim 11. (Currently Amended)  The at least quaternary composition of claim 1, wherein a HOMO of the second low-molecular-weight fullerene acceptor component is lower by up to 50 % than a LUMO of the first low-molecular-weight fullerene acceptor component.

Claim 13. (Currently Amended)  The at least quaternary composition of claim 1, wherein the first low-molecular-weight fullerene acceptor component and the second low-molecular-weight fullerene acceptor component range each in bandgap from 1.5 to 2.5 eV.

Claim 18. (Currently Amended)  The at least quaternary composition of claim 1, wherein the first low-molecular-weight fullerene acceptor component is C60, C70, C84, PC71BM, PC61BM, ICBA, ICMA, [6,6]-Thienyl C61 butyric acid methyl ester, or a combination thereof.

Claim 19. (Currently Amended)  The at least quaternary composition of claim 1, wherein the second low-molecular-weight fullerene acceptor component is C60, C70, C84, PC71BM, PC61BM, ICBA, ICMA, [6,6]-Thienyl C61 butyric acid methyl ester, or a combination thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A search of the prior art did not reveal any teaching or suggestion of a composition as claimed wherein a fullerene acceptor component has a cascade energy level structure with the second donor component and the second donor component has a HOMO identical to or higher than a HOMO of the first fullerene acceptor component.  The limitation “low-molecular weight” has been returned to the claims.  The term “low molecular weight” would be understood to one of ordinary skill in the art based on the examples of fullerenes on Pgs. 29-31 of Applicant’s original specification.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        August 4, 2021